Title: From George Washington to Nathaniel Woodhull, 16 November 1775
From: Washington, George
To: Woodhull, Nathaniel

 

Sir
Cambr⟨idge 16th Novr 1775⟩

it was determined at t⟨he Conference⟩ held here in the Last Month, th⟨at Such Military⟩ Stores as Coud be spared from N⟨ew york Crown point⟩ Ticonderoga &a shoud be Sent he⟨re for the use of⟩ the Continental Army—as it wa⟨s not clear to me,⟩ whether I was to send for, or that they ⟨were to be sent⟩ to me, I desired Mr Reed on his way to ⟨Philada⟩ to enquire into this Matter—as I have ⟨not heard⟩ from him on this Subject, And the Seaso⟨n advanceing⟩ fast, I have thought it necessary to se⟨nd Hen.⟩ Knox Esqr. who will deliver you this—after ⟨he⟩ forwards what he Can get at your place, ⟨he will⟩ proceed to General Schuyler on this very imp⟨ortant⟩ business. I request the favour of you Si⟨r⟩ and the Gentlemen of your Congress to give ⟨Mr⟩ Knox all the Assistance in your power, ⟨by So⟩ doing you will render infinite Service to y⟨our Country⟩ and vastly Oblige Sir Your most Ob. ⟨H: St⟩

Go: Washi⟨ngton⟩

